Citation Nr: 1723438	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin and loss of hair.

3.  Entitlement to service connection for skin and loss of hair.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for esophagus hernia.

5.  Entitlement to service connection for esophagus hernia.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as gastrointestinal symptoms.

7.  Entitlement to service connection for a back disability. 
8.  Entitlement to service connection for obstructive sleep apnea.

9.  Entitlement to service connection for muscle pain, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

10.  Entitlement to service connection for neuropsychological symptoms, to include sleep disturbance, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness

11.  Entitlement to service connection for history of isolated episodes of supraventricular tachycardia, to include as due to undiagnosed illness or medically unexplained chronic multisymptom illness.

12.  Entitlement to service connection for chronic fatigue or a respiratory system disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

13.  Entitlement to service connection for nephrolithiasis, claimed as a kidney disability.

14.  Entitlement to service connection for a heart disability.

15.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Army from January 1978 to January 1982 and from January 1991 to October 1991, including service in Southwest Asia from February 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012, October 2012, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The appellant filed timely Notices of Disagreement (NOD), received in March 2012, December 2012, and September 2015, respectively.  Statements of the Case (SOC) were issued in October 2012, September 2013, and July 2016.  The appellant filed timely VA Form 9's, received in December 2012, October 2013, and July 2016, respectively.  The three appeal streams were combined.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, entitlement to service connection for (1) skin and loss of hair; (2) small sliding hiatal hernia, also claimed as gastrointestinal symptoms (originally claimed as esophageal hernia); (3) GERD, also claimed as gastrointestinal symptoms; (4) muscle pain; (5) neuropsychological symptoms to include sleep disturbance; (6) history of isolated episodes of supraventricular tachycardia, as due to an undiagnosed illness; (7) chronic fatigue or a respiratory system disability; (8) heart disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2002 rating decision denied service connection for disabilities subsequently characterized as skin and loss of hair and esophagus hernia.  The appellant submitted a Notice of Disagreement, received in March 2003.  A Statement of the Case was issued in September 2003.  The appellant was notified of his appellate rights but he did not appeal, nor was new and material evidence received during the appellate period.

2.  Evidence received since the final September 2003 Statement of the Case denying service connection for skin and loss of hair relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for skin and loss of hair.

3.  Evidence received since the final September 2003 Statement of the Case denying service connection for esophagus hernia relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for esophagus hernia.

4.  The evidence is in relative equipoise as to whether the appellant's current back disability was incurred in active service.

5.  The evidence is in relative equipoise as to whether the appellant's current obstructive sleep apnea was incurred in active service.

6.  The evidence fails to establish that a kidney disability manifested itself or was incurred during active service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision and September 2003 Statement of the Case denying connection for skin and loss of hair and service connection for esophagus hernia are final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for skin and loss of hair.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for esophagus hernia.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

      C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C.A. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

      D.  Presumption of Soundness

When there is evidence that a disorder had its onset prior to service, questions relating to the presumption of soundness arise.  Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  When a condition is noted on entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (internal quotations omitted)).  Thus, as the Court has explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki 26 Vet. App. 48, 52 (2012).
III.  Analysis

	A.  New and material evidence

i.  Skin and loss of hair

A May 2002 rating decision denied service connection for skin and loss of hair.  The appellant submitted a Notice of Disagreement, received in March 2003.  A Statement of the Case was issued in September 2003.  The appellant was notified of his appellate rights but he did not appeal, nor was new and material evidence received, during the appellate period.  The decision therefore became final.

The Board notes the statement from a private physician, received in March 2012, which stated that the appellant reported psoriasis at areas of pressure, which started to appear during active service, and that alopecia developed soon after he left service.  The physician opined that it was at least as likely as not that the appellant's psoriasis and alopecia were caused by the appellant's service but did not provide a sufficient rationale.

This evidence is new, as the evidence before the RO at the time of the September 2003 Statement of the Case did not include the appellant's reports of symptomatology during service and soon after.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied because the disability was not incurred in or caused by service.  These new assertions are evidence of an in-service event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination to determine if the appellant's current disability was incurred in or caused by service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for skin and loss of hair is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought because the private physician did not provide a sufficient rationale.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

ii.  Esophagus hernia

A May 2002 rating decision denied service connection for esophagus hernia.  The appellant submitted a Notice of Disagreement, received in March 2003.  A Statement of the Case was issued in September 2003.  The appellant was notified of his appellate rights but he did not appeal, nor was new and material evidence received, during the appellate period.  The decision therefore became final.

The Board notes the statement from a private physician, received in March 2012, which stated that the appellant's gastrointestinal symptoms, including his small sliding hiatal hernia, could be due to stress experienced while serving on active duty in Southwest Asia.

This evidence is new, as the evidence before the RO at the time of the September 2003 Statement of the Case did not include the statement from the private physician that stress during active service may have caused the appellant's esophagus hernia.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied because the disability was not incurred in or caused by service.  These new assertions are evidence of an in-service event.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination to determine if the appellant's current disability was incurred in or caused by service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for skin and loss of hair is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board notes that the RO recharacterized the issue on appeal as small sliding hiatal hernia, also claimed as gastrointestinal symptoms.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

	B.  Service connection

		i.  Back disability

The appellant seeks entitlement to service connection for a back disability.

The appellant was afforded a VA examination for his back disability in October 2012.  The appellant's claims file was reviewed.  The VA examiner diagnosed the appellant with lumbar spondylosis with early degenerative disc disease at l5-S1 level, with anterior wedging noted at the lower dorsal vertebral body at T11 level.  The VA examiner opined that his current back disability was less likely than not caused by or incurred in service because the appellant's back disability developed several years after service and it was more likely than not due to the natural process of aging.

A note from a private physician, received in March 2012, is of record.  The appellant reported that he had to lift, move, and carry heavy loads during service and that he currently experiences back pain and recurrent episodes of locking.  He is unable to tolerate prolonged sitting, standing, or walking.  The appellant also stated that he has difficulty lifting heavy things, bending, squatting, or crawling.  The private physician stated that the appellant presented with stiffness of the back with continuous muscle spasm.  The private physician opined that it was at least as likely as not that the appellant's current back disability was caused by his duties in service.

The Board notes that the appellant's Military Occupation Specialty (MOS) was cargo specialist. 

Upon weighing the evidence, the Board finds that both medical opinions are entitled to equal weight.  The appellant is competent to report his duties in service and his current symptoms.  The appellant's statements are credible.  The evidence is thus in relative equipoise as to whether the Veteran's back disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

		ii.  Sleep Apnea

The appellant seeks entitlement to service connection for obstructive sleep apnea, either on a direct basis or secondary to his back disability.

A November 2010 VA examination report is of record.  The appellant stated that he has a C-PAP machine but does not use it daily because it is uncomfortable.  The appellant reported moderate symptoms of fatigue and shortness of breath, which were exacerbated by exercise, exposure to dust, or a strong, odorous detergent.  The appellant stated that he noticed improvement if he stayed in a clean room with low humidity.  Dry mouth was also reported. 

A note from a private physician, received in March 2012, is of record.  The private physician noted that the appellant presented with obstructive sleep apnea and uses a C-PAP machine.  The appellant presented loud and chronic snoring and reported episodes of gasping while sleeping and that he would wake up looking for air prior to the use of the C-PAP machine.  The appellant reported that he used to fall asleep during the day at work, while driving, and during quiet moments during daylight hours.  The physician opined that the appellant's symptoms of dry throat, irritability, depressed mood, and mood swings were due to sleep apnea.  The appellant reported that those symptoms began during active service.  The appellant was noted to have gained weight because his back disability has prevented him from performing physical activity.  The physician explained that the stress the appellant experienced during the Gulf War contributed to the decrease observed in the cross-sectional area of the upper airway and to the increase in pressure surrounding the airway, both of which predispose the airway to collapse.  The private physician opined that it was at least as likely as not that the appellant's sleep apnea was caused by stress experienced during active service and being overweight because of his back disability.

Based upon a review of the evidence, the Board finds that it is at least as likely as not that the appellant's sleep apnea is related to service.  The appellant competently and credibly reported that he experienced sleep apnea symptoms during service.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for sleep apnea is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

iii.  Entitlement to service connection for nephrolithiasis

It is undisputed that the appellant first developed a kidney stone in 1990, many years after his first period of active duty, and before his second period of active duty.
The appellant denied having or having had kidney stones or blood in the urine in an October 1986 Report of Medical History.  The appellant underwent a medical examination in November 1990, prior to his second period of service which began in January 1991.  The appellant's endocrine system was noted to be normal.  The appellant denied having, or having ever had, kidney stones or blood in the urine.

November and December 1990 clinical notes from a private hospital are of record.  The appellant was seen and treated for abdominal discomfort and was given a plan to pass a kidney stone.

A September 1991 Report of Medical History notes that the appellant reported that he had had a kidney stone in 1990.  Further, on the appellant's separation physical examination report, also in September 1991, the appellant's endocrine system was noted to be normal.  A June 1996 Report of Medical History states that the appellant had a history of kidney stones, last experienced in 1991. 

The appellant was afforded a VA medical examination for his claimed kidney disability in July 2015.  The appellant's claims file was reviewed.  The appellant was noted to have been diagnosed with nephrolithiasis (kidney stones) and ureterolithiasis in 1990.  The July 2015 VA examination report explains that, prior to his active service, the appellant developed a renal stone in 1990 which was naturally excreted with the help of a private urologist.  The appellant stated that he was then called for active service.  The VA examiner explained that, while on active duty, the appellant did not present passage of a kidney stone, nor did he present any related incidents.  The VA examiner noted the separation examination report from September 1991 which noted a "history of kidney stones: 1990.  No problems."  The VA examiner noted that the appellant developed another stone a few years later and received treatment from VA.  The appellant remained stable until 2009 and 2010 when he presented with obstructive ureterolithiasis, which required urologic interventions to help move the stone.  The VA examiner opined that the appellant's current kidney disability was less likely than not incurred in or caused by service because the disability predated his active service.  The appellant's nephrolithiasis and ureterolithiasis developed in 1990 and no incidents of the disability were noted to have occurred during the appellant's active service period from January 1991 to October 1991.

The Board finds the appellant's more contemporaneous September 1991 statement that he had last experienced a kidney stone in 1990 to be more probative than his June 1996 statement that he experienced a kidney stone in 1991 with respect to whether he experienced a kidney stone during his active service, as the June 1996 statement is more remote.  Further, the June 1996 statement does not specify whether a kidney stone occurred during active service in 1991 or after separation from active service, which occurred in October 1991.

Although the appellant was not noted upon entry to have a kidney disability, there is insufficient evidence to establish that the appellant experienced an in-service event, injury, or disease.  As explained above, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  Thus, the presumption of soundness need not be discussed because the preponderance of the evidence is against an in-service event, injury, or disease.  Thus, entitlement to service connection for nephrolithiasis is not warranted.

ORDER

The application to reopen the claim for service connection for skin and loss of hair is granted.

The application to reopen the claim for service connection for esophagus hernia, recharacterized as small sliding hiatal hernia, also claimed as gastrointestinal symptoms, is reopened.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for nephrolithiasis, claimed as a kidney disability, is denied.


REMAND

Remand of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, entitlement to service connection for (1) skin and loss of hair disability; (2) small sliding hiatal hernia, also claimed as gastrointestinal symptoms; (3) GERD, also claimed as gastrointestinal symptoms; (4) muscle pain; (5) neuropsychological symptoms to include sleep disturbance; (6) history of isolated episodes of supraventricular tachycardia; (7) a heart disability; (8) chronic fatigue or a respiratory system disability; and entitlement to TDIU, is required for the reasons below.

The appellant stated in a Statement in Support of Claim, received in March 2012, and in an Application for Increased Compensation Based on Unemployability, received in October 2012, that he receives disability benefits from the Social Security Administration (SSA).  A review of the claims file reveals that the appellant's SSA records are not associated with the record.  VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they appear relevant to all of his claims not decided above.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension

The issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for hypertension was first adjudicated in an October 2012 rating decision.  However, a complete copy of this rating decision is not associated with the claims file.  Rather, only one page, which lists the evidence considered, is in the claims file.  Upon remand, a complete copy of this rating decision should be associated with the claims file, if one is available.

	2.  Entitlement to service connection for a skin and loss of hair disability

A March 2012 private medical opinion states that it is at least as likely as not that the appellant's psoriasis and alopecia were caused by or incurred in service.  However, a sufficient rationale for this opinion is lacking.  Thus, a VA medical examination is required in order to determine the etiology of any and all current skin and loss of hair disabilities.  Further, it is unclear whether any of the related symptoms may be part and parcel of another disability.

3 and 4.  Entitlement to service connection for small sliding hiatal hernia, also claimed as gastrointestinal symptoms, and entitlement to service connection for GERD, also claimed as gastrointestinal symptoms

Remand is required for an adequate examination regarding the appellant's gastrointestinal symptoms, including the small sliding hiatal hernia and GERD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such exam is adequate). The Board notes the statement from a private physician, received in March 2012, which stated that the appellant's gastrointestinal symptoms, including his small sliding hiatal hernia, could be due to stress experienced while serving on active duty in Southwest Asia.  

      5.  Entitlement to service connection for muscle pain

The appellant was afforded a VA examination with respect to his muscle pain in November 2010.  However, a new examination is necessary in order to determine  whether any of the related symptoms may be part and parcel of the appellant's service-connected back disability, and if so, to what extent.

6.  Entitlement to service connection for neuropsychological symptoms to include sleep disturbance

The appellant was afforded a VA examination for mental disorders in December 2010.  A report of a May 2010 private examination is also of record, in which the appellant reported various stressors for posttraumatic stress disorder (PTSD).  The appellant was diagnosed with major depression, anxiety, and PTSD by the private examiner, but the VA examiner opined that the appellant did not meet the criteria for a diagnosis of any mental disorder.  It is unclear whether the appellant has a current disability.  Both of these examinations used the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).

Since those examinations were conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-V will apply).  

As the appellant's claim was first certified for appeal in April 2016, DSM-5 applies to his claim.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-5, in accordance with current VA regulations.

7 and 8.  Entitlement to service connection for history of isolated episodes of supraventricular tachycardia, as due to an undiagnosed illness, and entitlement to service connection for a heart disability

The appellant was afforded a VA examination in November 2010 with respect to his history of isolated episodes of supraventricular tachycardia.  However, a new examination is necessary in order to determine the etiology of the reported symptoms, including whether they are caused by another disability or are manifestations of an undiagnosed illness.  It is unclear whether these isolated episodes of supraventricular tachycardia are part and parcel of another disability, such as a psychiatric disability.

The appellant also claims entitlement to service connection for a heart disability.  The appellant's VA medical records note that the appellant has mitral valve insufficiency, with mild mitral regurgitation.  Upon examination, the examiner should render an opinion as to whether this disability is related to the appellant's isolated episodes of supraventricular tachycardia, and/or to the appellant's active service.

9.  Entitlement to service connection for chronic fatigue or a respiratory system disability, as due to an undiagnosed illness 

A medical examination is required in order to determine whether these symptoms are part and parcel of another disability, to include the appellant's service-connected sleep apnea, or manifestations of an undiagnosed illness.

      10.  Entitlement to TDIU

The issue of entitlement to TDIU was first adjudicated in an October 2012 rating decision.  As noted above, a complete copy of this rating decision is not associated with the claims file.  If available, a complete copy should be associated with the claims file.

As resolution of the claims discussed above may have an impact on the appellant's claim for TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending the development and readjudication of these claims.
Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  Associate a complete copy of the October 2012 rating decision with the claims file.  If a complete copy cannot be obtained, a memorandum should be placed in the claims file explaining why this is so.

3.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of any current skin and loss of hair symptoms, including psoriasis, alopecia areata, eczematous dermatitis, and lichenoid purpura.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  The examiner should be asked to provide a diagnosis for all disorders identified on examination.  For each diagnosis, the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability found to be present was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

The examiner must comment on whether any symptoms are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, including the March 2012 private medical opinion, the November 30, 1979, note in the service treatment records with respect to a rash on the elbows, knees, and scalp, and the appellant's January 2010 statement that his hair loss began at the end of his active service.

4.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of any current gastrointestinal symptoms, including GERD and small sliding hiatal hernia.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  The examiner should be asked to provide a diagnosis for all gastrointestinal disorders identified on examination.  For each diagnosis, the examiner must

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability found to be present was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

The examiner must comment on whether any symptoms are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, including the March 2012 private medical opinion.

5.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of any current muscle pain symptoms.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  The examiner should be asked to provide a diagnosis for all disorders identified on examination.  For each diagnosis, the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability found to be present was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

The examiner must comment on whether any symptoms are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must comment on whether any symptoms are related to the appellant's service-connected back disability.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, including the March 2012 private medical opinion.

6.  Provide the appellant with an appropriate examination to determine the nature and etiology of any current neuropsychological or psychiatric disorder, to include sleep disturbance.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant, if any.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  If any other mental disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder identified is causally related to the appellant's active service or any incident therein.  

Diagnoses should be rendered in accordance with DSM-5 and a rationale for all opinions expressed must be provided.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, including the June 2010 private examination report which includes diagnoses of PTSD, major depressive disorder, and anxiety disorder, the March 2012 private medical opinion, and the appellant's January 2010 statement that his problems with sleep, anxiety, and nerves began at the end of service.  Absent such supporting rationale, the opinion will be deemed inadequate.

7.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of (1) the appellant's history of isolated episodes of supraventricular tachycardia and (2) his mitral valve insufficiency, with mild mitral regurgitation.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  The examiner should be asked to provide a diagnosis for all disorders identified on examination.  For each diagnosis, the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability found to be present was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

The examiner must comment on whether any symptoms are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, to include the March 2012 private medical opinion and the appellant's January 2010 statement that his tachycardia symptoms began in service.

8.  The appellant should be afforded a VA medical examination to evaluate the nature and etiology of the appellant's chronic fatigue or respiratory disability.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  The examiner should be asked to provide a diagnosis for all disorders identified on examination.  For each diagnosis, the examiner must:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability found to be present was incurred during the appellant's service, or was a result of an in-service disease, event, or injury.

The examiner must comment on whether any symptoms are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness.

The examiner must provide supporting rationale for all opinions, addressing the relevant medical and lay evidence, to include the March 2012 private medical opinion and the appellant's January 2010 statement that his fatigue symptoms began during service.

9.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


